Citation Nr: 1030924	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-30 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Portland, Oregon.
			
In April 2009 the Board remanded this matter for additional 
development.  The Board notes that the above-captioned issues are 
all that remain of the present appeal.  In the April 2009 
decision, the Board decided the issues of entitlement to service 
connection for a lumbar spine disorder and tinnitus, and noted 
that the Veteran's claim for an increased rating for 
posttraumatic stress disorder had been withdrawn.  As such, the 
only issues left in need of disposition are those described 
above. The development ordered by the Board in April 2009 has 
been completed, and the claims are now ready for appellate 
disposition.  

The Board also notes again that at the March 2009 hearing 
the Veteran raised an issue for an earlier effective date 
involving his service-connected posttraumatic stress 
disorder.  The Board does not have jurisdiction over this 
issue, and it is again referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder is not shown to have 
manifested to a degree of 10 percent or more within one year from 
the date of separation from service, and is not shown to be 
causally or etiologically related to active service.  

2.  The Veteran's left shoulder disorder is not shown to have 
manifested to a degree of 10 percent or more within one year from 
the date of separation from service, and is not shown to be 
causally or etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a right and left 
shoulder disorder.  At the outset, the Board notes that certain 
chronic diseases, such as organic disease of the nervous system, 
including arthritis, may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable degree 
(10 percent) within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  However, there is no 
documentation of any right or left shoulder condition in the 
claims file from within one year of the Veteran's 1969 service 
separation.  As such, the presumption for service connection for 
chronic diseases does not apply.  

Additionally, service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307, and the Veteran presently has the same 
condition); or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  The Veteran's 
representative has argued that service connection should be 
considered under this regulation.
Here however, the chronicity requirements of 38 C.F.R. 3.303(b) 
are not met.  The earliest medical evidence associated with the 
claims file is dated from 1981, more than ten years after the 
Veteran's service separation.  This evidence does not support a 
continuity of symptoms since discharge. As such, the chronicity 
provisions of 38 C.F.R. § 3.303(b) also do not apply in this 
case.

Having established that service connection is not warranted on 
either a presumptive basis or under the chronicity provisions of 
38 C.F.R. § 3.303(b), the Board turns to the theory of direct 
service connection.  To establish direct service connection, the 
record must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  

He meets the first requirement for service connection for this 
condition because on VA examination in January 2010, the Veteran 
was diagnosed with mild adhesive capsulitis with ongoing 
smoldering osteoarthritis or traumatic arthritis symptoms of both 
shoulders.

Additionally, there is no dispute that the Veteran was involved 
in an accident while performing work on a vehicle in May 1967, 
and that he was in a traumatic motor vehicle accident in June 
1967 in which a fellow soldier was killed.  A June 1967 service 
treatment record contains documentation of "multiple abrasions 
and contusions."  Furthermore, these accidents were conceded 
both at the March 2009 hearing and previously by the RO as a 
stressor involved with the Veteran's service-connected 
posttraumatic stress disorder.  

However, the Board finds the negative nexus evidence here to be 
more persuasive than the positive.  The January 2010 VA examiner 
determined, "it is the opinion of this examiner that neither 
present day shoulder condition is related directly to the 
accident while on active military duty. Stated another way, there 
is no direct relationship of the shoulder conditions today to the 
accident described while on active military duty."  The examiner 
further explained, "the patient has had ample opportunity to 
have both shoulders affected by trauma incidences outside of the 
time spent on active military duty. It is felt that these 
incidences, especially the car wreck injuring the left shoulder, 
overshadows any effect of a jeep accident the patient had while 
on active military duty."  In addition, on VA examination in 
April 2008, the examiner concluded that the Veteran's bilateral 
shoulder condition is "not at least as likely as not related to 
service or this traumatic motor vehicle accident." The examiner 
found that the Veteran's current condition is related to an 
abnormal acromion rather than the accidents that occurred in 
service. 

The Board finds that the positive evidence of record provides, at 
most, a weak and indirect link.  This evidence includes an April 
1999 examination that was conducted in connection with a then-
pending workers compensation claim.  The examiner essentially 
found that the Veteran's shoulder problems preexisted his 
employment, which began in 1976.  The examiner stated, "[t]here 
is not a shred of evidence that this man's problems are related 
to his occupation."  In a May 1999 VA treatment note, an 
examining provider stated, "it is unclear what the cause of a 
rotator cuff tear is," finding further that it was not clearly 
linked to the Veteran's job involving manual labor.  Neither 
opinion, however, directly relates the Veteran's current 
condition to service and neither provider reviewed the Veteran's 
service treatment records in connection with the reports.  The 
April 1999 examiner further expounded on the fact that the 
etiology of the Veteran's conditions is osteoarthritis, and that 
"no one really knows what causes osteoarthritis."  For these 
reasons, the Board finds the positive evidence less probative 
than the January 2010 and April 2008 VA examination reports.  As 
such, the Board must find the evidence is not in equipoise as to 
whether the Veteran's bilateral shoulder condition is linked to 
service.

The Board notes the Veteran's representative's June 2010 
arguments that the Veteran was unable to bowl after his discharge 
due to shoulder problems, that his 2003 post-service car accident 
did not involve his right shoulder, and that the April 1999's 
examiner's determination that his employment could not have 
caused his bilateral shoulder condition means the in-service 
accidents must have caused it.  None of these arguments change 
the outcome here however, because there still remains no actual 
medical documentation of a positive nexus between the Veteran's 
current bilateral shoulder condition and service.

The Board has additionally considered the Veteran and his wife's 
arguments in support of their assertion that his bilateral 
shoulder condition is related to service.  However, the Veteran 
and his wife, as lay persons untrained in the field of medicine, 
are not competent to offer an opinion in this regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For all of the 
reasons described above, service connection for bilateral 
shoulder condition must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in January 2002 and 
June 2009 provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The June 
2009 letter additionally provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has had a personal hearing before the Board.  He has been 
afforded two VA examinations.  The Board does not have notice of 
any additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


